DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 7-16, 18, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 4, 7-16, and 18, Nakazawa (U. S. Patent No. 9,826,952 B2) disclosed a system that comprises: 
a storage device (53) for storing therein imaging conditions for a radiographic image (column 5, line 12 - column 6, line 15); and
a control device (20 and 52) for controlling a radiographic imaging apparatus to perform a preparation for an image capture based on the imaging conditions loaded from the storage device (column 4, lines 15-20; column 6, lines 16-22).
However, the prior art failed to disclose or fairly suggested that the system further comprises:
an input device for accepting an input from an operator as to whether or not to modify the loaded imaging conditions after the radiographic imaging apparatus has started the preparation for the image capture.


accepting a first input to capture a radiographic image of a subject (6) (column 5, line 12 - column 6, line 15);
in response to accepting the first input, loading imaging conditions for the radiographic image from a storage device (53) (column 5, line 12 - column 6, line 15); and
controlling a radiographic imaging apparatus to perform a preparation for a radiographic image capture based on the loaded imaging conditions (column 4, lines 15-20; column 6, lines 16-22).
However, the prior art failed to disclose or fairly suggested that the imaging method further comprises:
after starting the preparation for the radiographic image capture, receiving a second input as to whether or not to modify the loaded imaging conditions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 25 January 2020 with respect to claims 7-12 and 14 have been fully considered.  The objections of claims 7-12 and 14 have been withdrawn.
Applicant’s amendments filed 25 January 2020 with respect to claims 8-12 have been fully considered.  The objections of claims 8-12 have been withdrawn.
Applicant’s amendments filed 25 January 2020 with respect to claims 9 and 10 have been fully considered.  The objections of claim 9 and 10 has been withdrawn.
Applicant’s amendments filed 25 January 2020 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 25 January 2020 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 25 January 2020 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 25 January 2020 with respect to claim 25 have been fully considered.  The objection of claim 25 has been withdrawn.
Applicant’s amendments filed 25 January 2020 with respect to claim 26 have been fully considered.  The objection of claim 26 has been withdrawn.
Applicant’s amendments filed 05 February 2020 with respect to claim 21 have been fully considered.  The rejection of claim 21 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 09 February 2020 with respect to claims 4, 7-16, and 18 have been fully considered.  The rejection of claims 4, 7-16, and 18 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 25 January 2021, with respect to claims 1, 4, 7, 8, 13-16, 18, and 20-23 have been fully considered and are persuasive.  The rejection of claims 1, 4, 7, 8, 13-16, 18, and 20-23 under 35 U.S.C. 102(a)(2) as being anticipated by Nakazawa (U. S. Patent No. 9,826,952 B2) has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kobayashi (U. S. Patent No. 5,825,843 A) disclosed a medical inspection system and a method for locating a position of patient table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884